Citation Nr: 0843350	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-43 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In June 2007, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that the June 2006 VA examiner opinion is inadequate for 
evaluation purposes, and that the Board erred in relying on 
the inadequate opinion to deny the veteran's claim for 
service connection.  Specifically, the parties agreed that 
the June 2006 VA examiner opinion is inadequate because (1) 
the examiner did not provide an opinion as to whether the 
veteran's claimed disability was related to his active 
military service; and (2) the examiner did not adequately 
consider the veteran's lay assertions of in-service 
occurrence of his claimed disability, as well as continued 
symptomatology experienced for this disability since his 
discharge from service.

Because the June 2006 VA opinion is inadequate for evaluation 
purposes, VA has a duty to assist by seeking another medical 
opinion as to the etiology of the veteran's hepatitis C.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

The parties also agreed that the Board failed to provide an 
adequate statement of reasons and bases for its 
determination, and that in any subsequent decision rendered, 
it must account for the evidence it finds persuasive and 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by or on behalf of the 
veteran, and provide the reasons for its rejection of any 
such evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to show the nature and extent 
of his hepatitis C.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner.  After a 
complete review of the veteran's file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current hepatitis C is 
etiologically related to his active 
military service.

In rendering a decision, the examiner must 
consider the veteran's claim that he 
received a blood transfusion in connection 
with the combat wound he received to his 
right shoulder and was otherwise exposed 
to the blood of other soldiers.  This 
consideration should take into account the 
severity of the wound suffered by the 
veteran and the circumstances surrounding 
the care and treatment he received in 
connection with the shrapnel wound.  The 
veracity of the veteran's statements must 
be accepted, to include consideration of 
the veteran's account that a physician 
told him he had "received multiple blood 
transfusions" in connection with his 
combat wound.  
Sufficient reasons or bases must be given 
in support of any determination that the 
veteran's evidence is not credible, and 
the examination report should include the 
basis for the opinion.  

2.  Readjudicate the veteran's claim for 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




